NOT FOR PUBLICATION                           FILED
                       UNITED STATES COURT OF APPEALS                        AUG 2 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT



 LESLIE MIRISSAGE,                                   No.      14-70113

                    Petitioner,                      Agency No. A095-686-366

    v.
                                                     MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                    Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                  Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Leslie Mirissage, a native and citizen of Sri Lanka, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for deferral of

removal under the Convention Against Torture (“CAT”). We have jurisdiction


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008), and we deny the

petition for review.

      Substantial evidence supports the BIA’s denial of CAT relief because

Mirissage failed to establish it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to Sri Lanka. See

Alphonsus v. Holder, 705 F.3d 1031, 1049-50 (9th Cir. 2013). We reject

Mirissage’s contentions that the agency inadequately considered record evidence.

See id. at 1049 (BIA may use its expertise in considering country reports to decide

which portions are relevant). Thus, Mirissage’s claim for deferral of removal

under the CAT fails.

      Finally, we do not consider materials attached to Mirissage’s opening brief

that were not part of the record before the agency. See Fisher v. INS, 79 F.3d 955,

963 (9th Cir. 1996) (en banc) (review limited to the administrative record).

      PETITION FOR REVIEW DENIED.




                                          2                                    14-70113